
	
		I
		111th CONGRESS
		2d Session
		H. R. 4936
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2010
			Ms. Tsongas
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Expedited Funds Availability Act, to adjust
		  dollar limits on check hold policies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Faster Access and Shorter Transaction
			 Time for Checks Act of 2010 or the FASTT Checks Act.
		2.Adjustment of
			 dollar amounts
			(a)Section 603
			 adjustmentsSection 603 of the Expedited Funds Availability Act
			 (12 U.S.C. 4002) is amended—
				(1)in subsection
			 (a)(2)(D), by striking “$100” and inserting $200;
				(2)in subsection
			 (b)(3)(B), by striking $400 each place that term appears and
			 inserting $800;
				(3)in subsection
			 (b)(3)(C), in the subparagraph heading, by striking $100 and inserting
			 $200; and
				(4)in subsection
			 (c)(1)(B)(iii), in the clause heading, by striking $100 and inserting $200.
				(b)Section 604
			 adjustmentsSection 604 of the Expedited Funds Availability Act
			 (12 U.S.C. 4003) is amended—
				(1)in subsection
			 (a)(3)—
					(A)in the paragraph
			 heading, by striking $5,000 and inserting
			 $10,000; and
					(B)by striking
			 “$5,000” each place that term appears and inserting $10,000;
			 and
					(2)in subsection
			 (b)(1), striking “$5,000” and inserting $10,000.
				3.Elimination of
			 large deposit exception for large depositary banksSection
			 604(b) of the Expedited Funds Availability Act (12 U.S.C. 4003(b)) is
			 amended—
			(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively,
			 and moving the left margin of each such subparagraph (as so redesignated) 2 ems
			 to the right;
			(2)by striking repeated overdrafts.—The
			 Board and inserting
				
					repeated
			 overdrafts.—(1)In
				generalThe
				Board
					;
				and
			(3)by adding at the end the following new
			 paragraph:
				
					(2)Exception for
				large depositary banksSubparagraph (A) of paragraph (1) shall not
				apply, and the Board may not establish any exception under such subparagraph,
				with respect to any check that—
						(A)has been truncated
				and cleared in accordance with the Check Clearing for the 21st Century Act;
				and
						(B)is received for
				payment or deposit at a depositary bank (as defined in section 3(3)(B) of such
				Act) which has total assets of $10,000,000,000 or
				more.
						.
			4.Regular
			 adjustments for inflationSection 607 of the Expedited Funds
			 Availability Act (12 U.S.C. 4006) is amended by adding at the end the
			 following:
			
				(f)Adjustments to
				dollar amounts for inflationThe dollar amounts under this title
				shall be adjusted every 5 years after December 31, 2011, by the annual
				percentage increase in the Consumer Price Index for Urban Wage Earners and
				Clerical Workers, as published by the Bureau of Labor Statistics, rounded to
				the nearest multiple of
				$25.
				.
		5.Treatment of
			 Saturday as a business day
			(a)DefinitionSection
			 602(3) of the Expedited Funds Availability Act (12 U.S.C. 4001(3)) is amended
			 by inserting before the period at the end the following: , except that
			 Saturday shall be treated as a business day in the calculation of any period
			 within which funds deposited in an account at a receiving depository
			 institution are required to be made available under this title.
			(b)Conforming
			 amendmentSection 607(a) of the Expedited Funds Availability Act
			 (12 U.S.C. 4006(a)) is amended by striking Saturday,.
			
